DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figures 1 and 2 have a blank/white band across the middle of the drawings, which has erased details of the depicted Figures as well as reference numbers.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities: The claimed elements of: first die assembly, first bearing surface; second die assembly, second bearing surface, first seal plate, second seal plate and force applicator are not employed in the instant specification’s detailed description, and it appears other terminology is employed within the instant specification’s detailed description, thus the claim limitations/elements and Figure numbers of these elements/limitations cannot be easily compared and/or located.  Applicant is strongly advised to perform a thorough review of the instant claim limitations/terms and ensure they are all employed within the instant specification, or the amend the instant claims to employ the terms used within the instant specifications detailed description, which employs associated Figure numbers.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As pointed out above in the objections to the instant specification, the claims employ limitations/elements not employed within the instant 
It is noted that instant independent claim 15 does not employ these terms/limitations, thus it will be examined and treated on the merits.  However, due to the aforementioned issues, claims 1-14 cannot be adequately searched and examined/considered due to disagreement between claim terms/limitations and the instant specification.  Once Applicant amends either the instant specification or the claims so there is exact agreement between claim limitations/terms and the specification, the claims will be considered and examined, possibly resulting in a Final Rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 6,523,397 to Tosaki.  Tosaki discloses a method and system (see entire reference) for compensating for reduction of cavity pressure due to shrinkage of a test sample (due to the curing or cured characteristics of the test sample under test, known as “curing shrinkage,”  see “BACKGROUND OF THE INVENTION”) in a die cavity (94) of a torsional rheometer (i.e. making observations of torque detection, see “SUMMARY”), the rheometer  including placing at least one compliant member (84) (col. 7, line 12 to col. 8, line 60) in series with load-bearing components (81, 82, 83, 85, 90, 92, see Fig. 5) of the rheometer, the method including the acts of: (a) sealing the test sample in the die cavity, the die cavity having a first size (i.e. before shrinkage due to curing); and (b) decreasing the die cavity to a second size (i.e. volume/size of cavity decreases due to pressure and/or force applied by a controlled air pressure drives source, see Fig.7) which is smaller than the first size by deflecting the at least one compliant member in response to a pressure drop and/or shrinkage of the test sample (see ABSTRACT, volume contraction, thus first (larger) size/volume to a second (smaller) size/volume, and SUMMARY and associated TEXT with Figs 5-7 within SPECIFICATION (as recited in instant independent claim 14); further including an act (c) of increasing pressure (pressure is varied according to the change in shearing stress in the curing shrinkage/contraction of the test sample, and the pressure/pressing force is increased according to increase of working air pressure from an initial pressure, see col. 8, lines 17-25) in the die cavity in response to decreasing the die cavity to the  by deflecting the at least one compliant member (as recited in instant dependent claim 15); wherein act (b) includes decreasing the die cavity to the second size in response to shrinkage of the test sample; and wherein act (b) includes decreasing the die cavity to the second size in response to a pressure drop in the die cavity, all of above meeting the recited limittions of “such that when pressure drops in the die cavity, the compliant member deflects causing a size of the cavity to become smaller and a pressure in the die cavity to increase.” (as recited in instant independent claim 15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861